Blandeord, Justice.
It is not contended that the defendant is not guilty under the evidence. The main ground of error relied upon is the temporary absence of the judge from the court-room during the progress of the trial. It appears that the judge stated to counsel for the defendant that he desired to step out a little while, and asked if counsel had any objection ; he replied that he had none; the judge went out and was absent but two or three minutes. It does not appear that anything happened in his absence to the prejudice of the defendant. No objection was made and no motion was submitted to the court asking that a mistrial be declared in consequence of this action of the judge. We think that the court acted improperly in not suspending the trial during his absence; but as it does not appear that any harm came to the accused because of this irregularity (and none is pretended to have resulted to him on account of it), it is not a good ground for a new trial, under the circumstances of this case. We affirm the judgment of the court below refusing a new trial.
Judgment affirmed.